09-4962-ag
         Singh v. Holder
                                                                                      BIA
                                                                             A077 479 912
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 2 nd day of December, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                GERARD E. LYNCH,
11                     Circuit Judges.
12       _______________________________________
13
14       PARMINDER SINGH,
15                Petitioner,
16
17                     v.                                       09-4962-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL, UNITED STATES
21       CITIZENSHIP AND IMMIGRATION SERVICES
22                Respondents.
23       _______________________________________
24
25       FOR PETITIONER:               Nicholas J. Mundy, Brooklyn, New
26                                     York.
27
28       FOR RESPONDENTS:              Tony West, Assistant Attorney
29                                     General; Susan Houser, Senior
30                                     Litigation Counsel; Steven F. Day,
1                              Trial Attorney, Office of
2                              Immigration Litigation, United
3                              States Department of Justice,
4                              Washington, D.C.

5        UPON DUE CONSIDERATION of this petition for review of a

6    decision of the Board of Immigration Appeals (“BIA”), it is

7    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

8    review is DENIED.

9        Parminder Singh, a native and citizen of India, seeks

10   review of a November 13, 2009 order of the BIA denying his

11   motion to reopen.     In re Parminder Singh, No. A077 479 912

12   (B.I.A. Nov. 13, 2009).     We assume the parties’ familiarity

13   with the underlying facts and procedural history of this

14   case.

15       As a preliminary matter, because Singh has failed to

16   challenge sufficiently the BIA’s denial of his motion to

17   reconsider before this Court, we deem any such arguments

18   waived.   See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541

19   n.1, 545 n.7 (2d Cir. 2005).

20       We review the BIA’s denial of Singh’s motion to reopen

21   for abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517

22   (2d Cir. 2006).     An alien may file only one motion to reopen

23   and must do so within ninety days of the final

24   administrative decision.     8 U.S.C. § 1229a(c)(7); 8 C.F.R.

                                     2
1    § 1003.2(c)(2).      However, there is no time or numerical

2    limitation if the alien establishes materially “changed

3    country conditions arising in the country of nationality.”

4    8 U.S.C. § 1229a(c)(7) (C)(ii); see also 8 C.F.R.

5    § 1003.2(c)(3)(ii).      Nevertheless, a motion to reopen based

6    on changed country conditions must “be supported by

7    affidavits or other evidentiary material.”      8 U.S.C.

8    § 1229a(c)(7)(B); 8 C.F.R. § 1003.2(c) (1).

9           Here, the BIA did not abuse its discretion in denying

10   Singh’s untimely motion to reopen.      As the BIA found, the

11   attorney affirmation Singh submitted as the lone piece of

12   evidence in support of his motion was inadequate because it

13   was based solely upon “information and belief” and failed to

14   reference any affidavits, reports, or other evidence to

15   support the assertions therein.      See 8 U.S.C.

16   § 1229a(c)(7)(B) .     Moreover, although Singh cited to the

17   2009 International Religious Freedom Report for India in his

18   motion, he failed to submit a copy of that report to the

19   BIA.    Likewise, although both the motion and attorney

20   affirmation state that Singh’s wife intends to return with

21   him to India, Singh failed to provide an affidavit from

22   either himself or his wife to support this assertion.


                                      3
1        In fact, Singh failed to produce any of the affidavits

2    or documentary evidence of changed country conditions

3    necessary to excuse the untimely filing of his motion to

4    reopen.   We therefore find no abuse of discretion in the

5    BIA’s denial of Singh’s motion.   See Alam v. Gonzales, 438

6    F.3d 184, 188 (2d Cir. 2006) (upholding BIA’s refusal to

7    reopen when petitioner’s evidence failed to show changed

8    country conditions).

9        For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot.

14                               FOR THE COURT:
15                               Catherine O’Hagan Wolfe, Clerk
16
17




                                   4